DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 06/01/2022 has been entered. Claims 1, 3, 8-9 and 23-24 have been amended, claim 2 has been canceled and claim 25 has been newly added. Thus, claims 1, 3-11, 14-18, 20-21 and 23-25 are currently pending and are under examination. 

Withdrawn Rejections
	Claim 1 has been amended and is thus enabled by the specification. Thus the 112(a) rejection has been withdrawn.
	The indefinite languages of claims 3, 7-10 and 23-24 have been obviated and thus the 112(b) rejection has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 	The closest prior art references have been cited in the Office Action 03/01/2022 and are Gembus (Gembus, V. et al. “Efficient Access to (All-rac)-α-Tocopherol Acetate by a Crombie Chromene Synthesis” Bull. Chem. Soc. Jpn. Vol. 82, No. 7, 843–854 (2009)); Patent number US5,523,491 (US‘491; cited in IDS 07/28/2020) and Rosini (Rosini, G. et al. “Acid promoted CIDT for the deracemization of dihydrocinnamic aldehydes with Betti’s base” Royal Society of Chemistry, Supporting information, 2010; pages 1-7),
US’491 teaches the conversion of an acetal or ketal compound to the ether by means of hydrogenation in the presence of solid acidic catalyst having hydrogenating ability or a solid acid catalyst in combination with a hydrogenation catalyst. However, the reference fails to teach or suggest the conversion of an α,β-acetal to ether and the formation of α,β-acetal.
Gembus teaches in Scheme 5 the conversion of α,β-acetaldehyde 7 to α,β-acetal 3f by reacting α,β-acetaldehyde 7 with trimethyl orthoformate. However, the reference fails to teach or suggest converting 3f to ether by both hydrogenation at the α,β position and hydrogenolysis of the acetal.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Rosini teaches obtaining α,β-unsaturated acetal compound 16 by reacting (E)-3-(4-methoxyphenyl)-2-methylacrylaldehyde (α,β-unsaturated aldehyde) with trimethyl orthoformate (trihydrocarbyl orthoester) in the presence of p-toluenesulfonic acid (page 1). Rosini further teaches conducting hydrogenation reaction of compound 16 to obtain compound 17, where only hydrogenation takes place at the α,β position. However Rosini fails to teach or suggest the claimed α,β-unsaturated aldehyde of formula (I). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In view of the foregoing, the prior art references, alone or in combination, neither anticipate nor reasonably make obvious the process for preparing ether as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 3-11, 14-18, 20-21 and 23-25 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622